DETAILED ACTION
In the Non-Final Rejection mailed 2/18/2022, claims 1-8 were rejected.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment to the claims filed 4/19/2022 has been entered:
Claims 1 and 8 are cancelled.
Claims 2-7 and 9 are active.
Claim 9 is new.
Response to Arguments
Applicant's arguments filed 4/19/2022 have been fully considered but they are not persuasive. Claims 2-7 and 9 are not in condition for allowance, as argued by applicant, at least because of the remaining rejections under 35 USC 112 and 35 USC 103 which are detailed below. 
Drawings
The drawings were received on 7/3/2019. These drawings are acceptable.
Specification
The amendment to the specification filed 4/19/2022 has been entered.
Claim Objections
Claim 5 and 9 are objected to because of the following informalities: The word “sized” in lines 11 and 7, respectively, should say either “adapted” or “configured. Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 2-7 and 9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claims 5 and 9, the specification does not provide support for the limitation that the shooting rest comprises “no more than six components” as recited in lines 5 and 1, respectively. Specifically, as shown in each of Figs. 1-3, the bolt (15) is held in place against the tubular section (13) of the telescoping length support by a nut. As such, assuming that each of the bracket (11), the beam (12), the tubular section (13), the linear section (14), the bolt (15), and the plate (16) constitute a single component of the shooting rest, there are at least seven components disclosed.
Claims 2-4 and 6-7 are rejected for depending from claims 5 and 9.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 2-7 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 5 and 9, the limitation “shooting rest comprising no more than six components” as recited in lines 5 and 1, respectively, is unclear as claimed because the metes and bounds of the word “components” are undefined. The specification does not identify what is and is not considered a component of the shooting rest. For example, the bracket and the tubular section appear to be integrally formed with the beam, while the plate appears to be integrally formed with the linear section. As such, the plate, the linear section, the tubular section, the beam, and the bracket of the shooting rest could reasonably be considered to comprise just two components thereof. This limitation also fails take into consideration the other components of the shooting rest that are claimed, described, and shown, including the different surfaces of the U or J shaped bracket and the bore in the tubular section into which the bolt extends, for example. Similarly, the telescoping length support could reasonably be considered as a one component of the shooting rest, while applicant considers the tubular section of the telescoping length support and the linear section of the telescoping length support to be two distinct components. As such, determining equivalents of the six components of the shooting rest in the art appears to be an arduous process since what is and what is not considered to be a component of the shooting rest is unclear. Not only that, but it is unclear whether applicant intends for the limitation to be open-ended or close-ended. The limitation that the shooting rest has no more than six components suggests a close-ended limitation that is limited to six components. However, the limitation is then immediately followed by the word “including” which has been held to be inclusive. See MPEP § 2111.03. Clarification is required. 
Claims 2-4 and 6-7 are rejected for depending from claims 5 and 9.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 2-4 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claims 2-4 depend from claim 9. Therefore, claims 2-4 fail to contain a reference to a claim previously set forth, as required by 35 U.S.C. 112(d). See MPEP § 608.01(n).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Lamar (US 2009/0277068), herein ‘Lamar’, and further in view of Peltier (US 5964435), herein ‘Peltier’, and Bull (US 9200858), herein ‘Bull’.
Regarding claims 5 and 9, Lamar discloses a shooting rest (100) for shooting a rifle, a shotgun, or a crossbow from inside a hunting blind (par. 1), the hunting blind comprising an open window in a wall of the hunting blind, the open window comprising a lower edge (par. 10), the shooting rest comprising: 
no more than six components (as detailed below), including: 
a bracket (first component; Fig. 1; 102, 114) configured to slidably rest on the lower edge of the open window (par. 62);
a beam (second component; Fig. 1; 104, 108, 112, 116, 118, 120) having a longitudinal axis (Fig. 1; horizontal longitudinal axis extending along arm support 104 and back end of connecting member 116) and an end (Fig. 1; front end; par. 70) attached to the bracket (Fig. 1; via pivoting means 114); and 
a tubular section (third component; Fig. 1; 106A) of a telescoping length support (106A, 106B) attached to the beam (Fig. 1; via attachment member 120 and pivoting means 118) such that the telescoping length support and the beam form a fixed angle (par. 36 and 75; support leg 106 is attached to and pivots about securable pivoting means 118, which is defined as any pivoting means that is capable of affixing or revocably affixing the angle of pivoting to a desired position, therefore the angle between the telescoping length support and the beam may be considered fixed);
a linear section (fourth component; Fig. 1; 106B) of the telescoping length support adapted to be received into the tubular section of the telescoping length support (Fig. 1; par. 76);
an end (Fig. 1) of the linear section of the telescoping length support; and
a bolt (sixth component; Fig. 1; 106C, 106D), wherein the bolt is attached to the tubular section of the telescoping length support and adjustably engages the linear section of the telescoping length support so that a length of the telescoping length support is adjustable and allows the longitudinal axis of the beam to be adjusted to be level with a horizontal plane or at an angle thereto while the end of the linear section of the telescoping length support is in contact with a vertical surface of the wall (Fig. 1; par. 75-77).
Lamar does not expressly teach a plate attached to the end of the linear section of the telescoping length support. 
Peltier teaches a gun rest (Fig. 6) comprising at least a bracket (2-3, 5, 10), a beam (1, 6), and a support leg (4), wherein a plate (9) is attached to the end (8) of the support leg opposite the beam (Fig. 6), and wherein the plate at the end of the support leg is in contact with a vertical surface of a wall (Fig. 6).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a plate into the end of the linear section of the telescoping length support of Lamar as taught by Peltier in order to provide a secure attachment to the wall below the front end of the gun rest (Peltier; col. 4 lines 31-33). 
Lamar also does not expressly teach that the angle between the telescoping length support and the beam is less than or equal to forty-five degrees.
Bull teaches a shooting rest (10) comprising a mounting bracket (36, 46, 52) mountable in a window (14) of a blind (16), wherein a beam (50, 32) is attached at one end to the bracket (Fig. 1), and wherein a support (38) is attached to the beam (at 42; Fig. 1) so as to form an angle between the beam and the support (Fig. 1), wherein the angle is less than or equal to 45 degrees (Fig. 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the fixed angle of Lamar to be less than or equal to 45 degrees as taught by Bull since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2nd 272, 205 USPQ 215 (CCPA 1980).
Regarding claim 2, the modified Lamar discloses wherein the bracket is U or J shaped (Fig. 1).
Regarding claims 3-4, the modified Lamar discloses wherein the linear section (106B) of the telescoping length support is partially inserted into the tubular section (106A) of the telescoping length support. 
Regarding claim 6, the modified Lamar discloses wherein the vertical surface of the blind is the wall or a frame member thereof (par. 62).
Regarding claim 7, the modified Lamar discloses wherein adjusting the longitudinal axis of the beam permits adjusting a vertical or a horizontal aim of the rifle or shotgun or crossbow (par. 10, 17, 41, 57, 66).
Conclusion
Claims 1 and 8 are cancelled. Claims 2-7 and 9 are rejected.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN S GOMBERG whose telephone number is (571)272-4802.  The examiner can normally be reached on Monday - Friday 8:30 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on (571)272-6874.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOSHUA E FREEMAN/Primary Examiner, Art Unit 3641                                                                                                                                                                                                        
/BENJAMIN S. GOMBERG/
Examiner
Art Unit 3641